Case: 13-60162      Document: 00512523068         Page: 1    Date Filed: 02/05/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 13-60162                       February 5, 2014
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk

BLANCA ROSA CONTRERAS GUARDADO, also known as Ana Rosa
Contreras, also known as Blanca Rosa-Contreras,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 934 739


Before JONES, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM: *
       Blanca Rosa Contreras Guardado, a native and citizen of Honduras,
seeks review of the Board of Immigration Appeals’ (BIA) affirming, without
opinion, the immigration judge’s (IJ) denying her application for withholding
of removal. Because the BIA affirmed without opinion, we review the IJ’s
decision as the final agency determination. Nakimbugwe v. Gonzales, 475 F.3d



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60162       Document: 00512523068   Page: 2   Date Filed: 02/05/2014


                                  No. 13-60162

281, 283 (5th Cir. 2007) (citation omitted). We review the legal conclusions de
novo; the factual findings, for substantial evidence. Tesfamichael v. Gonzales,
469 F.3d 109, 113 (5th Cir. 2006); e.g., Chen v. Gonzales, 470 F.3d 1131, 1134
(5th Cir. 2006) (applying standard in reviewing denial of withholding of
removal). Under the substantial evidence standard, findings will be upheld
“unless the evidence is so compelling that no reasonable factfinder could fail to
find otherwise”. Tesfamichael, 469 F.3d at 113 (citation omitted).
      An applicant is eligible for withholding of removal if she establishes “her
life or freedom would be threatened in the proposed country of removal on
account of race, religion, nationality, membership in a particular social group,
or political opinion”.    8 C.F.R. § 208.16(b) (withholding of removal).      An
applicant who has suffered past persecution on account of one of these five
characteristics enjoys a rebuttable presumption that her life or freedom would
be threatened if removed. 8 C.F.R. § 208.16(b)(1)(i). Otherwise, an applicant
must establish she will more likely than not suffer persecution “on account of
race, religion, nationality, membership in a particular social group, or political
opinion upon removal”. 8 C.F.R. § 208.16(b)(2) (emphasis added). An applicant
cannot establish such a threat of persecution if she could avoid persecution by
relocating within the country of removal, and relocation would be reasonable.
Id. (Of the five alternative bases for which persecution must exist, Contreras
relies on “membership in a particular social group”. Because, as discussed
infra, the IJ’s findings on persecution provide adequate grounds on which to
deny relief, we need not reach whether the IJ erred in finding Contreras failed
to demonstrate a cognizable social group. See, e.g., Abbas v. Holder, 355 F.
App’x 806, 812 (5th Cir. 2009) (per curiam) (unpublished).)
      Our court has defined “persecution” as “the infliction of suffering or
harm”, including non-physical harm such as “the deliberate imposition of



                                        2
    Case: 13-60162    Document: 00512523068     Page: 3   Date Filed: 02/05/2014


                                 No. 13-60162

severe economic disadvantage or the deprivation of liberty, food, housing,
employment or other essentials of life”. Eduard v. Ashcroft, 379 F.3d 182, 187
(5th Cir. 2004) (quoting Abdel-Masieh v. INS, 73 F.3d 579, 584 (5th Cir. 1996)).
Nevertheless, the term “does not encompass all treatment that our society
regards as unfair, unjust or even unlawful or unconstitutional. If persecution
were defined that expansively, a significant percentage of the world’s
population would qualify for asylum in this country-and it seems most unlikely
that Congress intended such a result”. Tesfamichael, 469 F.3d at 114 (citation
omitted). In other words, “[p]ersecution is an extreme concept that does not
include every sort of treatment our society regards as offensive”. Eduard, 379
F.3d at 187 n.4 (citation and internal quotation marks omitted).
      Contreras asserts she suffered past persecution at the hands of a man
named Chirino, with whom she lived for six years. In support of her claim,
Contreras testified Chirino abused her and her children, including one incident
where she reported a beating to the police and was told there were no police
cars available to respond.    Contreras also received a letter from Chirino,
forwarded by her mother in 2007, in which Chirino threatened to kill her if she
returned to Honduras. The IJ found Contreras to be generally credible but
determined the harm she experienced was not so extreme as to constitute
persecution. The evidence does not compel a contrary result. See, e.g., Thuri
v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004) (“[W]e are not persuaded that a
reasonable factfinder would be compelled to conclude to the contrary”.).
      The IJ also determined Contreras could avoid future threats by
relocating within Honduras. Contreras failed to challenge this aspect of the
decision in her brief and therefore has abandoned the issue. See id. In any
event, the IJ’s determination is supported by substantial evidence, in the form
of Contreras’ own testimony that, after leaving Chirino, she relocated to



                                       3
    Case: 13-60162   Document: 00512523068    Page: 4   Date Filed: 02/05/2014


                               No. 13-60162

another part of Honduras and worked in a factory there, without incident, for
over a year.
      DENIED.




                                     4